Citation Nr: 0010189	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a left hip 
disability.  

4.  Entitlement to service connection for a right knee 
disability. 

5.  Entitlement to service connection for a right hip 
disability.  

6.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active military service from January to April 
1989 and from April 1990 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA)  Regional Office (RO).  
That determination denied entitlement to service connection 
for scoliosis, right rib fracture, left hip disability, 
bilateral knee disability, bilateral ankle disability, and 
hypothyroidism.  

In an August 1998 decision, the Board denied entitlement to 
service connection for a right rib disorder.  In the same 
decision, the Board remanded the remaining issues for further 
development.  The case is now ready for appellate review.

In an October 1999 decision, the RO granted service 
connection for a right ankle disability and assigned a 
noncompensable evaluation and granted service connection for 
hypothyroidism and assigned a 10 percent evaluation.  The 
grant of service connection for right ankle disability and 
hypothyroidism is considered a full grant of the benefit 
sought with regard to these issues.  Grantham v. Brown, 
114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
ankle disorder is supported by medical evidence of a current 
diagnosis of left ankle disability, medical evidence showing 
treatment for the disorder during service, and lay evidence 
tending to show that the in-service ankle symptoms are 
related to the current disability.

2.  The treatment documented in the service medical records 
reflected an acute exacerbation of symptoms of a pre-existing 
left ankle disorder, and the left ankle disorder did not 
undergo a permanent increase in disability during service.

3.  The claim of entitlement to service connection for a left 
knee disorder is supported by medical evidence of a current 
diagnosis of left knee disability, medical evidence showing 
treatment for the disorder during service, and lay evidence 
tending to show that the in-service knee symptoms are related 
to the current disability. 

4.  The treatment documented in the service medical records 
reflected an acute exacerbation of symptoms of a pre-existing 
left knee disability, and the left knee disability did not 
undergo a permanent increase in disability during service.  

5.  The claim of entitlement to service connection for a left 
hip disability is supported by medical evidence of a current 
diagnosis of left hip disability, medical evidence showing 
treatment for the disability during service, and lay evidence 
tending to show that the in-service symptoms are related to 
the current disability.

6.  The treatment documented in the service medical records 
reflected an acute exacerbation of symptoms of a pre-existing 
left hip disability, and the left hip disability did not 
undergo a permanent increase in disability during service. 

7.  There is no competent evidence tending to show a nexus 
between the veteran's current right knee disability and 
service.  

8.  There is no competent evidence tending to show a nexus 
between the veteran's current right hip disability and 
service.  

9.  There is no competent evidence tending to show a nexus 
between the veteran's lumbar spine disability and service.  


CONCLUSIONS OF LAW

1.  The veteran's left ankle disability was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  The veteran's left knee disability was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1153; 
38 C.F.R. §  3.306.  

3.  The veteran left hip disability was not aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. 
§ 3.306.  

4.  The claim of entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for a 
right hip disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

6.  The claim of entitlement to service connection for a 
lumbar spine disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show upon on her 
examination for entrance into service it was noted that in a 
motorcycle and motor vehicle accident, the veteran sustained 
a slight concussion, three broken bones in the left leg, and 
compound fracture with skin graft.  

In July 1989, it was noted that the veteran sustained an 
injury to her left knee due to a fall while running.  The 
knee was wrapped with ace bandages and she was given an ice 
pack.  No further treatment was sought.  

In November 1991, the veteran sustained multiple injuries in 
a motorcycle accident.  She was taken by ambulance to the 
emergency room where she was treated and released.  Due to 
swelling she was scheduled for a follow-up several days 
later.  Within one week she was able to return to work 
without restrictions.  

In February 1992, the veteran was evaluated due to a left 
foot and ankle injury.  She reported that a friend fell on 
her left foot.  On examination, there was pain over the front 
of the ankle.  There was tenderness over the anterior and 
lateral ankle with swelling.  Good range of motion was noted.  
It was noted that she had a history of left tibia and fibula 
fractures at the age of fifteen and a left ankle fracture at 
the age of twelve.  X-rays showed post fracture deformity of 
the distal mid shaft fibula.  There was evidence of moderate 
degenerative spurring over the anterior tibia talar joint.  
There was no evidence of acute fracture or dislocation.  The 
impression was chronic post traumatic changes, otherwise no 
acute traumatic changes radiographically.  The veteran was 
seen again in March 1992 for evaluation of her left foot.  
There was mild medial ankle pain.  The ankle was stable and 
anterior drawer sign was negative.  Good range of motion was 
noted.  Mild edema was noted.  X-rays were negative.  

On a follow-up visit in March 1992, it was noted that the 
left ankle was 100 percent improved.  It was noted that the 
veteran could bear weight with no problem.  The impression 
was left ankle sprain resolved.  Also in March 1992, the 
veteran fell getting off the ski lift.  The diagnoses were 
partial medial collateral ligament tear left knee and tibia 
fibular sprain, left ankle.  

Medical records from Chiropractic Arts Center dated from May 
1993 to April 1994 show that the veteran was seen with 
complaints involving low back, hips, and legs.  It was noted 
that the veteran fell and hurt her right hip, although she 
had experienced prior left hip problems.   

Private medical records dated in March 1994 show that the 
veteran was seen with complaints of pain and stiffness in the 
neck, mid back, low back, and right hip.  On examination, 
there was restriction of cervical range of motion, 
restriction of lumbar range of motion, and muscle spasm.  The 
veteran's history noted onset on and off for three years.  
The original diagnosis was cervical thoracic and pelvic 
segmental dysfunction with attendant transient thoracic 
myalgia and myofascitis.  X-rays showed lumbar scoliosis, 
lumbar segmental dysfunction, and decreased disc height.

Medical records from Reno Sparks Family Medical Center dated 
in January and May 1994 show that the veteran was seen with 
complaints of low back pain and left hip pain.  The diagnoses 
were backache and left hip, bursitis.  

Medical records from Reno Orthopedic Clinic and Excel Spine 
Rehab Clinic dated from July to November 1994 show that the 
veteran was seen for bilateral hip treatment, left ankle 
pain, and low back pain.  The veteran was diagnosed with 
bursitis, left hip.  The record shows that she underwent 
several months of physical therapy, which improved her 
condition.  

In September 1994, the veteran was seen with complaints of 
left hip pain, left knee pain, and left ankle pain.  In 
October and November 1994, the veteran again complained of 
left hip pain and right sacroiliac and sciatic notch pain as 
well.  The impression was multiple myofascial complaints.  

Medical records from Nevada Physical Therapy dated from 
December 1994 to March 1995 show that veteran underwent 
physical therapy treatment in order to restore the alignment 
and symmetry in the pelvis and lumbar spine.  It was noted 
her condition improved significantly.  

A radiographic report from Sierra Nevada Radiology 
Consultation dated in July 1995 of the full spine revealed 
mild degenerative disc disease and spondylosis and C4-5 and 
C5-6, hypolordosis of the cervical spine, and left cervical 
inclination.  

The veteran was accorded a VA examination in October 1995.  
At that time she reported that scoliosis was diagnosed during 
service by a chiropractor.  She also reported that she 
sustained a left hip injury while riding a motorcycle.  The 
diagnosis was severe bruising.  She reported arthritis in 
both knees secondary to motorcycle accidents prior to and 
during service.  There was a reported left foot fracture in 
grade school and prior to service enlistment she had a two-
bone fracture of the left lower extremity, the distal third 
tibia and fibula, compound, comminuted.  She complained of 
pain up and down her back and neck.  She also experienced 
sharp pain in the left hip after sitting for more than 30 
minutes.  She reported that both of her knees appeared to be 
weak.  She experienced pain in her ankles after much walking.  

On examination, she was described as muscular.  Her muscle 
mass was symmetrical.  There was no evidence of wasting.  All 
musculoskeletal movement was fluid purposeful, and 
coordinated.  There was no evidence of pain when she moved 
around the examination room, getting on and off the table, or 
dressing and undressing.  

Spine:  There was no evidence of scoliosis standing with hips 
level and spine straight.  There was increased lordosis noted 
from a lateral view.  The thoracic and cervical spines were 
within normal limits.  There was no tenderness over the 
lumbar paraspinals.  There was no tenderness over the 
sacroiliac notches, slight tenderness over the point of the 
left hip, over the trochanteric bursa.  Strength against 
resistance, both upper and lower extremities was found to be 
5/5.  

Low back:  In the standing position, forward flexion was to 
80 degrees, extension was to 15 degrees, right and left, 
lateral bending was to 30 degrees, and rotation was to 40 
degrees.  Range of motion exercises produced only slight 
tenderness in the left sacroiliac area.  There were no other 
objective symptoms of the back.  

In the supine position, straight leg raising was to 90 
degrees, bilaterally.  Sciatic strength was negative.  Faber 
was slightly positive for left sacroiliac strain.  Gaeslen's 
sign was positive on the left.  Internal and external 
rotation of the tibia flexed to 90 degrees on the trunk and 
was within normal limits and asymptomatic.  There was 
tenderness noted over the trochanteric bursa of the left hip.  

On examination of the knees, both were observed to be normal 
as far as external architecture was concerned.  There was no 
effusion noted.  There was no Baker's cyst on either knee.  
The patella was freely movable causing no pain.  Patellar 
facets palpate was normal.  There was no pain on medial or 
lateral joint lines.  Flexion was to 120 degrees with full 
extension, plus 1 or 2 degrees of hyperextension.  There was 
minimal crepitation noted.  Anterior and posterior drawer was 
negative.  McMurray's test was negative for medial and 
lateral meniscus problems in either knee, or internal and 
external rotation of the tibia.  Femur flexion was to 90 
degrees, which was within normal limits.  

On examination of the left ankle, dorsiflexion was to 95 
degrees, extension or plantar flexion was to 55 degrees, 
pronation was neutral, and supination was to 5 degrees.  
There was no crepitation, and the mortise appeared to be 
smooth.  The left ankle external architecture appeared to be 
normal.  There was no effusion noted.  

The examiner noted that the veteran's arches were well-
maintained.  There was no supination or pronation.  She could 
squat and arise and walk on heels and toes and the lateral 
aspect of her feet without difficulty.  Her gait was not 
antalgic, she had good heel strike, mid stance, and toe off, 
bilaterally.  

The impressions were chronic low back strain with remission 
secondary to poor posture, left hip, chronic trochanteric 
bursitis, with chronic mild left sacroiliac strain, arthritis 
both knees, and mild traumatic arthritis of left ankle, with 
slight restriction in range of motion.  X-rays showed 
questionable minimal left sacroiliitis, previous surgery; 
questionable minimal left osteoarthritis, prior left knee 
surgery; osteoarthritis, left greater than right, old left 
fibular fracture; and minimal scoliosis.  

The examiner noted that scoliosis as diagnosed by a local 
chiropractor was not found on the clinical examination.  The 
examiner noted that he found poor posture with increased 
lordosis which tended to mechanically result in an unstable 
low back. 

The veteran was accorded a personal hearing in September 
1996.  At that time, she testified that she sustained 
multiple injuries prior to service and during service.  She 
reported that she experienced back, neck, hip, and knee pain.  
She also reported that she underwent physical therapy for hip 
and back pain.  She reported that prior to service she did 
not have any problems with her back.  

The veteran was accorded a VA joints examination in December 
1996.  At that time, she complained of bilateral knee pain.  
She reported knee injuries in 1991, 1992, and again in 1995.  
She also complained of left ankle pain.  She reported a 
hairline fracture at the age of twelve and subsequent tibia 
fibula fractures in 1980.  She also had twisted her ankle 
while snowboarding.  

On examination, there was no swelling or deformity noted in 
either knee.  Range of motion of the right knee was as 
follows:  flexion was to 130 degrees and extension was to 180 
degrees.  Ligament testing on the right showed stable medial 
collateral and fibular collateral ligaments with only 1+ 
opening, within normal limits.  There was negative Lachman's 
examination and negative pivot shift examination.  There was 
joint line tenderness.  There appeared to be normal Q-ankle.  
The left side showed 2+ grinding of the patella, negative 
apprehension sign.  The right showed 1+ grinding of the 
patella, negative apprehension sign.  There was no evidence 
of lateral subluxation or instability.  There was good 
tracking of the patella.  X-rays of the both knees showed no 
evidence of bony deformity and neutral alignment.  The left 
knee showed old evidence of pin track for traction pin 
indicative of traction treatment which the veteran referred 
to after her initial motorcycle accident.  The diagnoses were 
left knee lateral meniscus tear and probably posterior horn 
medial meniscus tear without evidence of instability and 
bilateral chondromalacia patella or patellar compression 
syndrome, bilateral kneecaps.  

On examination of the left ankle, range of motion was as 
follows:  dorsiflexion was to 5 degrees, and plantar flexion 
was to 50 degrees, right inversion was to 30 degrees, and 
eversion was to 10 degrees.  Motor strength about the ankle 
and knee was 5/5 in all muscle groups.  There was no effusion 
or deformity of the left ankle.  There was 1+ anterior drawer 
of the left ankle with mild grinding.  X-rays of the ankle 
revealed bony spurring between fibula and talus and between 
medial malleolus and talus.  There was a slight decrease in 
joint space in the medial and lateral aspect of the ankle.  
There was evidence of healed tibia and fibular fractures.  
There was significant bony arthritis in the subtalar joint on 
the left.  The diagnosis was healed tibia fibular fractures 
with evidence of early degenerative joint disease of ankle 
joint and subtalar joint on the left.  

The veteran was accorded a VA spine examination in December 
1996.  At that time, she complained of low back pain and mid 
neck pain.  She denied any acute injury.  She denied any 
symptoms associated with neurologic problems.  She reported 
that the pain was centrally located.  

On examination of the spine, there were no postural 
abnormalities and no fixed deformities.  The musculature of 
the back was full.  Range of motion was as follows:  flexion 
was to 90 degrees, extension was to 15 degrees, lateral 
flexion was to 35 degrees on the left and 20 degrees on the 
right, lateral rotation was to 35 degrees to the right and 
left.  There was no evidence of scoliosis or thoracic hump.  
A very balanced and even back was noted.  Straight leg raises 
were negative.  Deep tendon reflexes were 2+ and symmetrical 
in the patellar tendons, ankle tendons, and bilateral triceps 
and biceps.  Motor strength was 5/5 in all muscle groups.  
Bilateral lower extremities revealed 5/5 muscle strength.  
There was no pain to sacroiliac joint palpation.  X-rays 
showed no evidence of bony scoliosis of any clinical 
significance.  There was normal vertebral anatomy without 
rotation of the spinous processes.  The diagnosis was chronic 
lower back pain and neck pain without evidence of 
radiculopathy, probably secondary to minor strain in the 
past.  

The veteran was accorded a VA hip examination in December 
1996.  At that time, she complained of left hip pain greater 
than right.  She reported that she had broken her left femur 
at the age of fifteen.  She underwent an open reduction 
internal fixation in 1980 and removal of plate and hardware 
in 1981.  She reported that she had a motorcycle accident in 
1991 wherein she rebruised her left hip.  X-rays at that time 
showed no evidence of a fracture.  

On examination, there was bilateral negative Trendelenburg 
sign.  Her gait was described as flat-footed with a slight 
lurch to the right.  Forward flexion was to 140 degrees, 
extension was to 20 degrees, and internal rotation was to 90 
degrees.  Degrees of flexion were to 10 degrees, external 
rotation was to 45 degrees, internal rotation was full, 
extension was to 10 degrees, and external rotation was to 
50 degrees.  Straight leg raising was negative.  Motor 
strength above the hip was 5/5 in hip flexors and extensors.  
Abduction was to 45 degrees on the right and left.  X-rays 
showed retained hardware probably screw from femoral pinning 
following a motorcycle accident on the left.  The pelvis was 
unremarkable.  There appeared to be no joint space narrowing 
of the femoral acetabular articulation.  There was no 
evidence of degenerative arthritis or avascular necrosis.  
There was a small bone island located on the right 
intertrochanteric area clinically of no significance.  There 
had been malunion after femoral fracture at age fifteen.  The 
examiner opined that this was secondary to the veteran's 
drastic difference in internal and external rotation of the 
hips with no evidence of hip joint involvement and with femur 
fracture on the left.  He stated that the rotational malunion 
likely dated back to the time of the accident and fixation.  

The veteran was accorded a VA examination in May 1999.  It 
was noted that the examiner reviewed the claims folder prior 
to examination.  The examination covered the spine, hips, 
knees, and ankles.  

Spine:  In the standing position, the veteran had a pelvic 
rotation to the left side to 10 degrees.  The overall 
alignment of her legs was noted to be normal with no valgus 
or varus of either knee.  She was noted to have a straight 
thoracic and lumbar spine without evidence of any tenderness 
or spasm.  There was no percussion to pain.  There was no 
sacroiliac joint tenderness or sciatic notch tenderness 
noted.  She was able to demonstrate forward flexion to 
fingertips to the floor to approximately two inches, with 
normal extension of approximately 40 degrees.  Lateral 
bending was between 30 and 35 degrees.  Lateral rotation was 
to 35 degrees, bilaterally.  She had a normal gait.  
Trendelenburg sign was negative and there was no evidence of 
any lurch.  The veteran was able to toe and heel walk with 
some difficulty due to her obesity.  

In the sitting position, the veteran had negative straight 
leg raising.  Lasegue's and Faber signs were negative.  Deep 
tendon reflexes were 3+ and brisk at the patella (slightly 
greater on the right side), and 2+ and brisk at the Achilles.  
The veteran had no loss of sensation in either lower 
extremity in any of the dermatomes.  There was a large 
posterior medial wound at the mid-calf from previous soft 
tissue loss, with skin graft measuring approximately six by 
eight centimeters.  

In the supine position, straight leg raising, Lasegue's, 
Faber, and reverse Faber were negative.  Rotation of the 
lower extremities was noted to be abnormal on the left side, 
internal rotation was to 45 degree and external rotation was 
to 30 degrees.  Right side, external rotation was to 60 
degrees and internal rotation was to 20 degrees.  There was 
no spasm of the lumbar in the prone position.  Sacroiliac 
joints were negative.  Sciatic notch was negative and 
Spurling test was negative.  

The examination of both knees revealed full range of motion 
from neutral to 150 degrees.  She lacked approximately six 
inches from heel to buttocks.  There was no effusion of 
either knee.  There was no joint line tenderness, and no 
ligamentous instability.  The veteran was noted to have 3+ 
crepitation, with range of motion of the left knee and 1+ on 
the right side with positive grinding in the left side, and 
patella femoral compression.  There was no varus or valgus 
deformity of either knee.  She could squat to 90 degrees 
flexion of the knee with great difficulty, having to hold 
onto the table.  Thigh circumference on the left side was 6 
inches above the patella, 22 inches and 23 1/2 inches on the 
right.  Circumference of the maximum calf on the left side 
was 16 1/4 and on the right, 16 1/5.  

Examination of the left ankle revealed decreased range of 
motion with only 5 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Inversion was to 10 degrees, and eversion 
was to 5 degrees.  There was no evidence of instability.  
Anterior drawer sign was negative.  

The diagnoses were long-standing chronic low-back pain, 
without evidence of radiculopathy, no evidence of scoliosis; 
bilateral hip pain, without evidence of degenerative 
arthritis shown on X-ray; bilateral knee pain without 
evidence of degenerative osteoarthritis shown on X-ray; left 
ankle pain with degenerative osteoarthritic changes and sub-
talotibial joint and sub-talo joint; old healed left femoral 
fracture, post removal-hardware; old healed compound tibia 
and fibular fractures to the left leg, with secondary skin 
graft for soft tissue loss, and bilateral chondromalacia, 
worse on the left side.  

In his discussion, the examiner noted that the veteran 
sustained two significant injuries as a teenager, the most 
severe being the motorcycle accident at the age of fifteen, 
at which time she sustained a femoral shaft fracture as well 
as compound tibia-fibular fracture of the left leg.  He noted 
that whenever a long bone was fractured, the joint above and 
below were also severely injured.  Thus, the veteran has 
without a doubt traumatic arthritic changes of the left hip, 
even though X-ray changes are negative.  There is evidence of 
traumatic arthritis of the left knee, evidenced by 
chondromalacia patella, probably post traumatic in origin.  
He noted that this was aggravated by the veteran's obesity.  
There was evidence of traumatic arthritis of the left ankle, 
due to the veteran's severe tibia-fibular fractures.  There 
was X-ray evidence of tibial joint problems and sub-talo 
arthritis, with secondary loss of motion in the left ankle.  
The examiner opined that the veteran's complaints of back, 
hip, knee, and ankle pain were all the direct result of the 
motorcycle accident at the age of 15.  He noted that she had 
traumatic arthritis as a result of the accident, and this 
would have increased whether she was in the service or not.  
He also noted that all of her disorders were compounded by 
the veteran's severe obesity.  

The examiner further reported that while the veteran did 
sustain two injuries while in the service, they were rather 
minor.  He noted that both included only short periods of 
non-world wide duty status with return to normal full duty.  
Neither accident required hospitalization or surgery.  


Pertinent Law and Regulations

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 
509 (1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  

A well-grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent evidence of a nexus between an in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza). Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded. See Grivois v. Brown, 6 Vet. App. 
136 (1994).

The other applicable statutes, regulations, and precedents 
necessary for the disposition of this case are as follows:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

Section 1153 of title 38, U.S. Code, provides:
	
A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.  8 U.S.C.A. § 1153.
 
The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

VA has implemented these statutes with 38 C.F.R. § 3.306, 
which provides:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1)  The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2)  Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.  
38 C.F.R. § 3.306(b) (emphasis added).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Federal Circuit looked at section 3.306(b)(2) in Jensen 
v. Brown, 19 F.3d 1413, and held that it provides only a 
rebuttable presumption of aggravation [section 3.306(b)(2) 
presumption], and does not irrebuttably establish service 
connection, or even aggravation (i.e., Caluza element (2)).

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that the presumption of aggravation, provided for in 38 
U.S.C.A. §§ 1111, 1153, 38 C.F.R. § 3.306 (a),(b), is not for 
application.  That presumption, which is applicable to both 
combat and non-combat veterans, applies only to Caluza 
element two and only after it has been demonstrated, at the 
merits stage, that a permanent increase in disability has 
occurred or, pursuant to section 3.306(b)(2), has been deemed 
to have occurred.  At such time, under the section 1153 
presumption, Caluza element 2 is deemed satisfied for 
purposes of service connection, unless clear and unmistakable 
evidence exists to show that the permanent increase in 
disability sustained in service is attributable solely to the 
natural progression of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).


Analysis

Left ankle, left hip, and left knee

As an initial matter, the Board finds that the left ankle, 
left knee, and left hip disabilities pre-existed service, and 
the veteran does not claim otherwise.  During her entrance 
examination the veteran reported that she had sustained a 
slight concussion, three broken bones in the left leg, and a 
compound fracture with skin graft in a motorcycle accident.  
On her report of medical history she also reported that had 
sustained an injury to the head and broken bones.  The Board 
acknowledges that her history alone would not otherwise rebut 
the presumption of soundness.  However, in combination with 
the service medical records, particularly the findings of 
scars on the left medial leg and radiographic reports of post 
fracture deformity of the distal mid shaft fibula and femoral 
shaft fracture as well as the VA examiner's opinion that the 
evidence is "clear and unmistakable," that a left ankle, left 
hip, and left knee disability preexisted service.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994). 

The veteran's claims of service connection for a left ankle, 
left hip, and left knee disability are well grounded, meaning 
not inherently implausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  She has presented medical 
evidence of current diagnoses of left ankle, left hip, and 
left knee disabilities and the service medical records show 
that she sustained injuries and received treatment for the 
claimed disabilities during service.  In addition, because 
her claim for service connection was submitted within the 
same month of her separation from service due to the left 
ankle, left hip, and left knee disabilities, the evidence in 
the service medical records and post service medical records 
is sufficient to show a nexus to service.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist. Id.

With respect to the presumption of aggravation, the Board 
notes that this issue was addressed by the VA acting general 
counsel in VAOPOGC 14-98 (October 1998).  According to the 
acting general counsel, 38 C.F.R. § 3.307(a) provides only 
that chronic diseases meeting the statutory criteria will be 
considered to have been incurred in service.  Further, 38 
C.F.R. § 3.307(c) provides that, the consideration of service 
incurrence provided for chronic diseases will not be 
interpreted to permit any presumption as to aggravation of a 
preservice disease or injury after discharge.  The acting 
general counsel concluded that 38 U.S.C.A. § 1112(a) does not 
authorize a presumption of aggravation for chronic diseases 
which existed prior to service but were first shown to a 
compensable degree within the presumptive period following 
service.  VAOPGCPREC 14-98 (October 1998).  Therefore, 
evidence that the condition was in fact worse at some time 
(even a short time) after active service does not warrant 
service connection on a presumptive basis.  Medical evidence 
showing that the disease had increased in severity during 
active service is necessary to establish service connection.  

The evidence in favor of the veteran's claim consists of her 
contentions as to the injuries sustained in service, service 
reports, and treatment records reflecting continued treatment 
following separation from service.  

The evidence against her claim includes the absence of 
hospitalization and surgery for the additional injuries and 
the expert medical opinion obtained from the VA orthopedic 
examiner.  

The Board finds that that the VA examiner's opinion highly 
probative in that it provides clear and convincing evidence 
to rebut the veteran's claim of aggravation.  The VA examiner 
reviewed all the veteran's service and post service records.  
In Vanerson v. West, 12 Vet. App. 254, 258 (1999), the Court 
stated that clear and convincing evidence means evidence that 
provides a 'reasonable certainty' of the truth of the fact in 
controversy."

After carefully weighing the pertinent evidence of record, 
the Board finds that the veteran's left ankle, left hip, and 
left knee disabilities were not aggravated by service.  In 
this regard, it is initially noted that a preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306; Junstrom v. Brown, 6 Vet. 
App. 264 (1994); cf. Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  Here, the Board recognizes that the veteran 
underwent surgical treatment for the claimed disabilities 
prior to service, and that during service she sustained 
additional injuries to the left ankle, left knee, and left 
hip and received treatment for these injuries as well.  

The Board recognizes that the aforementioned evidence might 
be interpreted as showing that the veteran's left ankle, left 
hip, and left knee disability increased in severity during 
service.  But, even when assuming, although not conceding, 
that the disabilities increased in severity during service, 
in this case, service connection still is not warranted.  The 
evidence clearly and unmistakably shows that the increase was 
due to the natural progression of the disorder and of record 
is a specific finding that the increase in disability was due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  As previously noted in May 1999, a VA 
orthopedic examiner opined that it was not likely that the 
veteran's disorder worsened during service.  The physician 
added that the veteran's traumatic arthritis would have 
increased regardless of whether the veteran was in service.  
This was the "natural progress" of the disabilities.  He 
further reported that the veteran's current obesity 
aggravated the left knee.  There is no competent medical 
evidence that the veteran's left ankle, left hip, or left 
knee disability increased in severity beyond its natural 
progression while in service.  Thus, when assuming, without 
conceding, an increase in disabilities, the evidence clearly 
and unmistakably shows that the increase was due to the 
natural progression of the disorder.  To this extent, service 
connection is not warranted.  Id.

In spite of the foregoing evidence, the Board finds that the 
veteran's left ankle, left hip, and left knee disability did 
not increase in severity during service.  Significantly, 
after reviewing the veteran's claims folder, a VA orthopedic 
examiner stated that it did not seem likely that the 
veteran's disabilities were aggravated during service.  He 
stated that the veteran's complaints were more than likely 
related to the injuries she sustained prior to service.  In 
support of this opinion he referenced that whenever a long 
bone is fractured, the joints above and below the fracture 
are severely injured.  Considering the foregoing, service 
connection based on aggravation is not warranted.  38 C.F.R. 
§ 3.303(b)(1); Hunt, supra.

Based on the foregoing, the evidence shows that the veteran's 
preexisting left ankle, left hip, and left knee disabilities 
did not increase in severity during service, or, in the 
alternative, if they did increase in severity during service, 
the evidence clearly and unmistakably shows that that the 
increase in disability was due to the natural progress of the 
disorder.  See Maxson, Hunt, supra.


Right knee 

Post service medical records contain findings of 
chondromalacia patella, right.  The veteran has therefore, 
submitted medical evidence of a diagnosis of a current 
disability for the purposes of well-groundedness.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  There is also evidence 
of a right knee disability in service, as shown by the 
treatment reported in the service medical records.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's chondromalacia patella, 
right is related to active service.  Specifically, there is 
no medical evidence tending to establish a causal link 
between the veteran's right knee disability and service.  The 
veteran's own opinion that her right knee disability is 
directly related to active service does not meet this 
standard.  As the Court held in Grottveit, questions of 
medical diagnosis or causation require the expertise of a 
medical professional.  The veteran has neither presented nor 
indicated any evidence which would tend to establish a causal 
relationship between her post-service right chondromalacia 
patella and active service.

In the absence of competent evidence tending to show a nexus 
between right chondromalacia patella and service, the claim 
is not well grounded and must be denied.

In view of the forgoing, the Board finds no further duty to 
assist the veteran with the development of this claim.  Epps 
v. West, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  


Right hip

With regard to the three Caluza elements of a well-grounded 
claim, the veteran has provided competent evidence in support 
of the first element, namely evidence of an inservice injury.  
This evidence consists of the reported findings that veteran 
sustained multiple injuries to multiples sites in service. 

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's right hip disability is 
related to service.  Specifically, there is no medical 
evidence to establish a causal link between the veteran's 
right hip disability and service.  

The veteran has asserted that her right hip disability is 
related to service.  However, as a lay person, she does not 
have the requisite medical expertise to attribute a current 
right hip disability to service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (a lay person is not competent to express 
an opinion as to medical causation).  Her statements could 
possibly be read as reporting a continuity of symptomatology 
since service.  However, a competent medical opinion would 
still be necessary to link that continuity of symptomatology 
to a specific current low back disorder.  Clyburn v. West, 12 
Vet. App. 296 (1999).  Such evidence is lacking in this case.

In the absence of competent evidence of a nexus between a 
current right hip disability and service, the claim is not 
well grounded and must be denied.

In view of the forgoing, the Board finds no further duty to 
assist the veteran with the development of this claim.  Epps 
v. West, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  




Lumbar spine disability

Post service medical records contain findings for a minimal 
scoliosis.  The veteran has therefore, submitted evidence of 
a medical diagnosis of a current disability for the purposes 
of well-groundedness.  Gilpin v. West, 155 F.3d 1353.  There 
is also evidence of a lumbar spine disability in service, as 
shown by the treatment reported in the service medical 
records.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's current lumbar spine 
disability is related to active service.  Specifically, the 
medical evidence of record does not establish a causal link 
between the veteran's lumbar spine disability and service.  
The veteran's own opinion that her right lumbar spine 
disability is directly related to active service does not 
meet this standard.  As the Court held in Grottveit, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  The veteran has neither 
presented nor indicated any evidence which would tend to 
establish a causal relationship between her post-service 
lumbar spine disability and active service.

In the absence of competent evidence of a nexus between a 
lumbar spine disability and service, the claim is not well 
grounded and must be denied.

In view of the forgoing, the Board finds no further duty to 
assist the veteran with the development of this claim.  Epps 
v. West, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a left knee disability is denied. 

Service connection for a left hip disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a lumbar spine disability is denied.  



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals








	(CONTINUED ON NEXT PAGE)



 


- 1 -


